Name: Commission Regulation (EEC) No 2719/88 of 31 August 1988 correcting Regulation (EEC) No 2643/88 fixing production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /78 Official Journal of the European Communities 1 . 9 . 88 COMMISSION REGULATION (EEC) No 2719/88 of 31 August 1988 correcting Regulation (EEC) No 2643/88 fixing production refunds in the cereals and rice sectors HAS ADOI&gt;TED THIS REGULATION : Article 1 The amounts referred to in Article 1 of Regulation (EEC) No 2643/88 are hereby replaced by the following : ECU/tonne (i) for maize starch and products derived from maize starch : 91,20 (ii) for rice starch and products derived from rice starch : 89,60 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 11a (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2643/88 (4) fixed the production refunds in the cereals and rice sector ; Whereas a check has revealed that the amounts given are not the same as in the measures submitted to the Management Committee for its opihion ; whereas, therefore, the Regulation in question should be corrected, (iii) for wheat starch and products derived from wheat starch : 88,00 (iv) for potato starch and products derived from potato starch : 91,20 Article 2. This Regulation shall enter into force on 1 September 1988 . At the request of the party concerned it shall apply from 26 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . M OJ No L 197, 26. 7. 1988, p. 16 . O OJ No L 94, 9 . 4 . 1986, p . 6 . (&lt;) OJ No L 236, 26. 8 . 1988 , p. 49.